--------------------------------------------------------------------------------

Exhibit 10.17
AMENDED & RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the “Agreement”), entered into
and effective as of December 6, 2007 (the “Effective Date”), is by and between
Orthofix Inc., a Minnesota corporation (the “Company”), and Michael M. Finegan,
an individual (the “Executive”).


PRELIMINARY STATEMENTS


A.           The Company and the Executive are parties to an Employment
Agreement, entered into as of July 13, 2006 (the “Prior Agreement”) and
effective as of April 1, 2006 (the “Prior Agreement Effective Date”), but desire
to amend and restate the Prior Agreement in its entirety to memorialize the
terms of their relationship in order to retain the continued services of the
Executive.


B.           The Executive desires to render such services, upon the terms and
conditions contained herein.


C.           The Company and the Executive agree and acknowledge that pursuant
to this Agreement the Executive will receive consideration and other benefits
over and above that which he was entitled to receive under the Prior Agreement
and over and above that which he would otherwise be entitled to receive as
compensation for services performed for the Company.


D.           The Company is a subsidiary of Orthofix International N.V., a
corporation organized under the laws of the Netherlands Antilles (the “Parent”)
for whom Executive will also perform services as contemplated hereby, and under
certain compensation plans of which Executive shall be eligible to receive
compensation, and Parent is agreeing to provide such compensation and guarantee
the Company’s payment obligations hereunder.


E.           Capitalized terms used herein and not otherwise defined have the
meaning for them set forth on Exhibit A attached hereto and incorporated herein
by reference.


The parties, intending to be legally bound, hereby agree and the Prior Agreement
is hereby amended and restated as follows:


I.           EMPLOYMENT AND DUTIES


1.1         Duties.  The Company hereby employs the Executive as an employee,
and the Executive agrees to be employed by the Company, upon the terms and
conditions set forth herein.  While serving as an employee of the Company, the
Executive shall serve as Vice President of Corporate Development of the Company,
and be appointed to serve as Vice President of Corporate Development of the
Parent.  The Executive shall have such power and authority and perform such
duties, functions and responsibilities as are associated with and incident to
such positions, and as the Board may from time to time require of him; provided,
however, that such authority, duties, functions and responsibilities are
commensurate with the power, authority, duties, functions and responsibilities
generally performed by vice presidents of corporate development of companies
which are similar in size and nature to, and the financial position of, the
Parent Group.  The Executive also agrees to serve, if elected, as an officer or
director of any other direct or indirect subsidiary of the Parent, in each such
case at no compensation in addition to that provided for in this Agreement, but
the Executive serves in such positions solely as an accommodation to the Company
and such positions shall grant him no rights hereunder (including for purposes
of the definition of Good Reason).


 
1

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
1.2        Services.  During the Term (as defined in Section 1.3), and excluding
any periods of vacation, sick leave or disability, the Executive agrees to
devote his full business time, attention and efforts to the business and affairs
of the Company.  During the Term, it shall not be a violation of this Section
1.2 for the Executive to (a) serve on civic or charitable boards or committees
(but not corporate boards), (b) deliver lectures or fulfill speaking engagements
or (c) manage personal investments, so long as such activities do not interfere
with the performance of the Executive’s responsibilities in accordance with this
Agreement.  The Executive must request the Board’s prior written consent to
serve on a corporate board, which consent shall be at the Board’s reasonable
discretion and only so long as such service does not interfere with the
performance of his responsibilities hereunder.


1.3         Term of Employment.  The term of this Agreement shall commence on
the Effective Date and shall continue until 11:59 p.m. Eastern Time on April 1,
2009 (the “Initial Term”) unless sooner terminated or extended as provided
hereunder.  This Agreement shall automatically renew for additional one-year
periods on each of the third and fourth anniversaries of the Prior Agreement
Effective Date (each such extension, the “Renewal Term”) unless either party
gives the other party written notice of its or his election not to extend such
employment at least 180 days prior to the third and fourth anniversaries of the
Prior Agreement Effective Date, respectively.  Further, if a Change of Control
occurs when less than two full years remain in the Initial Term or during any
Renewal Term, this Agreement shall automatically be extended for two years only
from the Change of Control Date and thereafter shall terminate on the second
anniversary of the Change of Control Date in accordance with its terms.  The
Initial Term, together with any Renewal Term or extension as a result of a
Change of Control, are collectively referred to herein as the “Term.”  In the
event that the Executive continues to be employed by the Company after the Term,
unless otherwise agreed by the parties in writing, such continued employment
shall be on an at-will, month-to-month basis upon terms agreed upon at such time
without regard to the terms and conditions of this Agreement and this Agreement
shall be deemed terminated at the end of the Term, regardless of whether such
employment continues at-will, other than Articles VI and VII, which shall
survive the termination or expiration of this Agreement for any reason.


II.           COMPENSATION


2.1         General.  The base salary and Incentive Compensation (as defined in
Section 2.3.) payable to the Executive hereunder, as well as any stock-based
compensation, including stock options, stock appreciation rights and restricted
stock grants, shall be determined from time to time by the Board and paid
pursuant to the Company’s customary payroll practices or in accordance with the
terms of the applicable stock-based Plans (as defined in Section 2.4).  The
Company shall pay the Executive in cash, in accordance with the normal payroll
practices of the Company, the base salary and Incentive Compensation set forth
below.  For the avoidance of doubt, in providing any compensation payable in
stock, the Company may  withhold, deduct or collect from the compensation
otherwise payable or issuable to the Executive a portion of such compensation to
the extent required to comply with applicable tax laws to the extent such
withholding is not made or otherwise provided for pursuant to the agreement
governing such stock-based compensation.


 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
2.2        Base Salary.  The Executive shall be paid a base salary of no less
than $20,416.66 per month ($245,000 on an annualized basis) while he is employed
by the Company during the Term; provided, however, that nothing shall prohibit
the Company from reducing the base salary as part of an overall cost reduction
program that affects all senior executives of the Parent Group and does not
disproportionately affect the Executive, so long as such reductions do not
reduce the base salary to a rate that is less than 90% of the minimum base
salary amount set forth above (or, if the minimum base salary amount has been
increased during the Term, 90% of such increased amount).  The base salary shall
be reviewed annually by the Board for increase (but not decrease, except as
permitted above) as part of its annual compensation review, and any increased
amount shall become the base salary under this Agreement.


2.3        Bonus or other Incentive Compensation.  With respect to each fiscal
year of the Company during the Term, the Executive shall be eligible to receive
annual bonus compensation in an amount based on reasonable goals for the earning
of such compensation as may be determined by the Board from time to time (the
“Goals”).  Amounts that may be earned upon attainment of all reasonably
achievable annual Goals will be targeted to equal not less than 40% of the
annual base salary in such fiscal year.  The amount of any actual payment under
the Bonus Plan will depend upon the achievement (or not) of the various
performance metrics comprising the Goals, with an opportunity to earn maximum
annual bonus compensation of not less than 60% of annual base salary in such
fiscal year under Parent’s Executive Annual Incentive Plan or any successor plan
or as may be determined by the Board from time-to-time (the “Bonus
Plan”).  Amounts will be less than either such target if the Goals are not met
as set forth under the terms of the plan.  Amounts payable under the Bonus Plan
shall be determined by the Board and shall be payable following such fiscal year
and no later than two and one-half months after the end of such fiscal year.  In
addition, the Executive shall be eligible to receive such additional bonus or
incentive compensation as the Board may establish from time to time in its sole
discretion.  Any bonus or incentive compensation under this Section 2.3 under
the Bonus Plan or otherwise is referred to herein as “Incentive
Compensation.”  Stock-based compensation shall not be considered Incentive
Compensation under the terms of this Agreement unless the parties expressly
agree otherwise in writing.


2.4         Stock Compensation.  The Executive shall be eligible to receive
stock-based compensation, whether stock options, stock appreciation rights,
restricted stock grants or otherwise, under the Parent’s Amended and Restated
2004 Long Term Incentive Plan (the “LTIP”) or other stock-based compensation
plans as Parent may establish from time to time (collectively, the
“Plans”).  The Executive shall be considered for such grants no less often than
annually as part of the Board’s annual compensation review, but any such grants
shall be at the sole discretion of the Board.


 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
III.           EMPLOYEE BENEFITS


3.1        General.  Subject only to any post-employment rights under Article V,
so long as the Executive is employed by the Company pursuant to this Agreement,
he shall be eligible for the following benefits to the extent generally
available to senior executives of the Company or by virtue of his position,
tenure, salary and other qualifications.  Any eligibility shall be subject to
and in accordance with the terms and conditions of the Company’s benefits
policies and applicable plans (including as to deductibles, premium sharing,
co-payments or other cost-splitting arrangements).


3.2        Savings and Retirement Plans.  The Executive shall be entitled to
participate in, and enjoy the benefits of, all savings, pension, salary
continuation and retirement plans, practices, policies and programs available to
senior executives of the Company.


3.3        Welfare and Other Benefits.  The Executive and/or the Executive’s
eligible dependents, as the case may be, shall be entitled to participate in,
and enjoy the benefits of, all welfare benefit plans, practices, policies and
programs provided by the Company (including without limitation, medical,
prescription, drug, dental, disability, salary continuance, group life,
dependent life, accidental death and travel accident insurance plans and
programs) and other benefits (including, without limitation, executive physicals
and tax and financial planning assistance) at a level that is available to other
senior executives of the Company.


3.4        Vacation.  The Executive shall be entitled to 4 weeks paid vacation
per 12-month period.


3.5        Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable business-related expenses incurred by the
Executive in performing his duties under this Agreement.  Reimbursement of the
Executive for such expenses will be made upon presentation to the Company of
expense vouchers that are in sufficient detail to identify the nature of the
expense, the amount of the expense, the date the expense was incurred and to
whom payment was made to incur the expense, all in accordance with the expense
reimbursement practices, policies and procedures of the Company.


3.6        Key Man Insurance.  The Company shall be entitled to obtain a “key
man” or similar life or disability insurance policy on the Executive, and
neither the Executive nor any of his family members, heirs or beneficiaries
shall be entitled to the proceeds thereof.  Such insurance shall be available to
offset any payments due to the Executive pursuant to Section 5.1 of this
Agreement due to his death or Disability.


IV.           TERMINATION OF EMPLOYMENT


4.1         Termination by Mutual Agreement.  The Executive’s employment may be
terminated at any time during the Term by mutual written agreement of the
Company and the Executive.


4.2         Death.  The Executive’s employment hereunder shall terminate upon
his death.


 
4

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
4.3         Disability.  In the event the Executive incurs a Disability for a
continuous period exceeding 90 days or for a total of 180 days during any period
of 12 consecutive months, the Company may, at its election, terminate the
Executive’s employment during the Term by delivering a Notice of Termination (as
defined in Section 4.8) to the Executive 30 days in advance of the date of
termination.


4.4         Good Reason. The Executive may terminate his employment at any time
during the Term for Good Reason by delivering a Notice of Termination to the
Company 30 days in advance of the date of termination; provided, however, that
the Executive agrees not to terminate his employment for Good Reason until the
Executive has given the Company at least 30 days’ in which to cure the
circumstances set forth in the Notice of Termination constituting Good Reason
and if such circumstances are not cured by the 30th day, the Executive’s
employment shall terminate on such date.  If the circumstances constituting Good
Reason are remedied within the cure period to the reasonable satisfaction of the
Executive, such event shall no longer constitute Good Reason for purposes of
this Agreement and the Executive shall thereafter have no further right
hereunder to terminate his employment for Good Reason as a result of such event.
Unless the Executive provides written notification of an event described in the
definition of Good Reason within 90 days after the Executive has actual
knowledge of  the occurrence of any such event, the Executive shall be deemed to
have consented thereto and such event shall no longer constitute Good Reason for
purposes of this Agreement.


4.5         Termination without Cause. The Company may terminate the Executive’s
employment at any time during the Term without Cause by delivering to the
Executive a Notice of Termination 30 days in advance of the date of termination;
provided that as part of such notice the Company may request that the Executive
immediately tender the resignations contemplated by Section 4.9 and otherwise
cease performing his duties hereunder.  The Notice of Termination need not state
any reason for termination and such termination can be for any reason or no
reason.  The date of termination shall be the date set forth in the Notice of
Termination.


4.6        Cause. The Company may terminate the Executive’s employment at any
time during the Term for Cause by delivering a Notice of Termination to the
Executive. The Notice of Termination shall include a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board, at a meeting of the Board called and held for such
purpose, finding that in the good faith opinion of the Board an event
constituting Cause has occurred and specifying the particulars thereof.  A
Notice of Termination for Cause may not be delivered unless in conjunction with
such Board meeting the Executive was given reasonable notice and the opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board prior to such vote.  If the event constituting Cause for termination is
other than as a result of a breach or violation by the Executive of any
provision of Article VI and only if the event constituting Cause is curable,
then the Executive shall have 30 days from the date of the Notice of Termination
to cure such event described therein to the reasonable satisfaction of the Board
in its sole discretion and, if such event is cured by the Executive within the
cure period, such event shall no longer constitute Cause for purposes of this
Agreement and the Company shall thereafter have no further right to terminate
the Executive’s employment for Cause as a result of such event.  The Executive
shall have no other rights under this Agreement to cure an event that
constitutes Cause.  Unless the Company provides written notification of an event
described in the definition of Cause within 90 days after the Company knows or
has reason to know of the occurrence of any such event, the Company may not
terminate the Executive for Cause unless such event is recurring or
uncurable.  Knowledge shall mean actual knowledge of the Board or the Company’s
senior executives.


 
5

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
4.7         Voluntary Termination.  The Executive may voluntarily terminate his
employment at any time during the Term by delivering to the Company a Notice of
Termination 30 days in advance of the date of termination (a “Voluntary
Termination”). For purposes of this Agreement, a Voluntary Termination shall not
include a termination of the Executive’s employment by reason of death or for
Good Reason, but shall include voluntary termination upon retirement in
accordance with the Company’s retirement policies. A Voluntary Termination shall
not be considered a breach or other violation of this Agreement.


4.8         Notice of Termination.  Any termination of employment under this
Agreement by the Company or the Executive requiring a notice of termination
shall require delivery of a written notice by one party to the other party (a
“Notice of Termination”). A Notice of Termination must indicate the specific
termination provision of this Agreement relied upon and the date of termination.
It must also set forth in reasonable detail the facts and circumstances claimed
to provide a basis for such termination, other than in the event of a Voluntary
Termination or termination without Cause.  The date of termination specified in
the Notice of Termination shall comply with the time periods required under this
Article IV, and may in no event be earlier than the date such Notice of
Termination is delivered to or received by the party getting the notice.  If the
Executive fails to include a date of termination in any Notice of Termination he
delivers, the Company may establish such date in its sole discretion.  No Notice
of Termination under Section 4.4 or 4.6 shall be effective until the applicable
cure period, if any, shall have expired without the Company or the Executive,
respectively, having corrected the event or events subject to cure to the
reasonable satisfaction of the other party.  The terms “termination” and
“termination of employment,” as used herein are intended to mean a termination
of employment which constitutes a “separation from service” under Section 409A.


4.9         Resignations.  Upon ceasing to be an employee of the Company for any
reason, or earlier upon request by the Company pursuant to Section 4.5, the
Executive agrees to immediately tender written resignations to the Company with
respect to all officer and director positions he may hold at that time with any
member of the Parent Group.


V.           PAYMENTS ON TERMINATION


5.1         Death; Disability; Resignation for Good Reason; Termination without
Cause.  If at any time during the Term the Executive’s employment with the
Company is terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5, the Executive
shall be entitled to the following only:
 
(a)           any unpaid base salary and accrued unpaid vacation then owing
through the date of termination or Incentive Compensation that is as of such
date actually earned or owing under Article II, but not yet paid to the
Executive, which amounts shall be paid to the Executive within 30 days of the
date of termination; provided, however, the Executive shall be entitled to
receive the pro rata amount of any Bonus Plan Incentive Compensation for the
fiscal year of his termination of employment (based on the number of business
days he was actually employed by the Company during the fiscal year in which the
termination of employment occurs) that he would have received had his employment
not been terminated during such year. Nothing in the foregoing sentence is
intended to give the Executive greater rights to such Incentive Compensation
than a pro rata portion of what he would ordinarily be entitled to under the
Bonus Plan Incentive Compensation that would have been applicable to him had his
employment not been terminated, it being understood that Executive’s termination
of employment shall not be used to disqualify Executive from or make him
ineligible for a pro rata portion of the Bonus Plan Incentive Compensation to
which he would otherwise have been entitled.  The pro rata portion of Bonus Plan
Incentive Compensation shall, subject to Section 7.16,  be paid at the time such
Incentive Compensation is paid to senior executives of the Company (“Severance
Bonus Payment Date”).
 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
(b)           a one-time lump sum severance payment in an amount equal to 100%
of the Executive’s Base Amount.  The lump sum severance payment shall be paid
within 30 days after the date of termination, subject, in the case of
termination other than as a result of the Executive’s death, to Section 7.16.
 
(c)           all stock options, stock appreciation rights or similar
stock-based rights previously granted to the Executive shall vest in full and be
immediately exercisable and any risk of forfeiture included in restricted or
other stock grants previously made to the Executive shall immediately lapse.  In
addition, if the Executive’s employment is terminated pursuant to Section 4.4 or
4.5, the Executive shall have until the latest date that each stock option or
stock appreciation right would otherwise expire by its original terms had the
Executive’s employment not terminated (but in no event later than 10 years from
the original grant date of the stock option or stock appreciation right) to
exercise any outstanding stock options or stock appreciation rights.  The
vesting and extension of the exercise period set forth in this Section 5.1(c)
shall occur notwithstanding any provision in any Plans or related grant
documents which provides for a lesser vesting or shorter period for exercise
upon termination by the Company without Cause (which for this purpose shall
include a termination by the Executive for Good Reason), notwithstanding
anything to the contrary in any Plans or grant documents; provided, however, and
for the avoidance of doubt, nothing in this Agreement shall be construed as or
imply that this Agreement does or can grant greater rights than are allowed
under the terms and conditions of the Plans.
 
(d)           to the fullest extent permitted by the Company’s then-current
benefit plans, continuation of coverage (including family coverage) under basic
employee group benefits that are welfare benefits (such as group health and
group life benefits), but not pension, retirement, profit-sharing, severance or
similar compensatory benefits, for the Executive and the Executive’s eligible
dependents substantially similar to coverage they were receiving or which they
were entitled to immediately prior to the termination of the Executive’s
employment for the lesser of 12 months after termination or until the Executive
secures coverage from new employment and the period of COBRA health care
continuation coverage provided under Section 4980B of the Code shall run
concurrently with the foregoing 12 month period.  In order to receive such
benefits, the Executive or his eligible dependents must continue to make any
required co-payments, deductibles, premium sharing or other cost-splitting
arrangements the Executive was otherwise paying immediately prior to the date of
termination and nothing herein shall require the Company to be responsible for
such items.  If Executive is a “specified employee” under Section 409A, the full
cost of the continuation or provision of employee group welfare benefits (other
than medical or dental benefits) shall be paid by Executive until the earliest
to occur of (i) Executive’s death or (ii) the first day of the seventh month
following Executive’s termination of employment, and such cost shall be
reimbursed by the Company to, or on behalf of, Executive in a lump sum cash
payment on the earlier to occur of Executive’s death or the first day of the
seventh month following Executive’s termination of employment, except that, as
provided above, Executive shall not receive reimbursement for any required
co-payments, deductibles, premium sharing or other cost-splitting arrangements
the Executive was otherwise paying immediately prior to the date of termination.
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
(e)           payment or reimbursement to the Executive of the costs and
expenses of any executive outplacement firm selected by the Executive in an
amount not to exceed $25,000 during the 24-month period following his date of
termination.  The Executive shall provide the Company with reasonable
documentation of such costs and expenses.
 
In the event the Executive’s termination is pursuant to Section 4.2, in lieu of
a lump sum payment, the Executive’s heirs, beneficiaries, or personal
representatives, as applicable, shall receive (i) salary-related portions of the
Base Amount on regular payroll dates of the Company until the first anniversary
of the date of termination of the Executive and (ii) Incentive
Compensation-related portions of the Base Amount on the dates that such
Incentive Compensation is actually paid by the Company to its senior
executives.  Further, any payments by the Company under Section 5.1(b) above
pursuant to a termination under Section 4.2 or 4.3 shall be reduced by any
payments received by the Executive pursuant to any of the Company’s employee
welfare benefit plans providing for payments in the event of death or
Disability.


5.2         Termination for Cause; Voluntary Termination.  If at any time during
the Term the Executive’s employment with the Company is terminated pursuant to
Section 4.6 or 4.7, the Executive shall be entitled to only the following:


(a)           any unpaid base salary and accrued unpaid vacation then owing
through the date of termination or Incentive Compensation that is as of such
date actually earned or owing under Article II, but not yet paid to the
Executive, which amounts shall be paid to the Executive within 30 days of the
date of termination.  Nothing in this provision is intended to imply that the
Executive is entitled to any partial or pro rata payment of Incentive
Compensation on termination unless the Bonus Plan expressly provides as much
under its specific terms.


(b)           whatever rights, if any, that are available to the Executive upon
such a termination pursuant to the Plans or any award documents related to any
stock-based compensation such as stock options, stock appreciation rights or
restricted stock grants. This Agreement does not grant any greater rights with
respect to such items than provided for in the Plans or the award documents in
the event of any termination for Cause or a Voluntary Termination.


 
8

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
5.3         Termination following Change of Control.  The Executive shall have
no specific right to terminate this Agreement or right to any severance payments
or other benefits solely as a result of a Change of Control or Potential Change
of Control.  However, if during a Change of Control Period during the Term, (a)
the Executive terminates his employment with the Company pursuant to Section
4.4, or (b) the Company terminates the Executive’s employment pursuant to
Section 4.5, the lump sum severance payment under Section 5.1 shall be increased
from 100% of the Base Amount to 150% times the Base Amount and the period for
continuation of benefits under Section 5.1 shall be increased to 18 months from
12 months.  The terms and rights with respect to such payments shall otherwise
be governed by Section 5.1.  No other rights result from termination during a
Change of Control Period; provided, however, that nothing in this Section 5.3 is
intended to limit or impair the rights of the Executive under the Plans or any
documents evidencing any stock-based compensation awards in the event of a
Change of Control if such Plans or award documents grant greater rights than are
set forth herein.


5.4         Release.  The Company’s obligation to pay or provide any benefits to
the Executive following termination (other than in the event of death pursuant
to Section 4.2) is expressly subject to the requirement that he execute and not
breach or rescind a release relating to employment matters and the circumstances
surrounding his termination in favor of the members of the Parent Group and
their officers, directors and related parties and agents, in a form acceptable
to the Company at the time of termination of employment.


5.5         Other Benefits.  Except as expressly provided otherwise in this
Article V, the provisions of this Agreement shall not affect the Executive’s
participation in, or terminating distributions and vested rights under, any
pension, profit-sharing, insurance or other employee benefit plan of the Parent
Group to which the Executive is entitled pursuant to the terms of such plans, or
expense reimbursements he is otherwise entitled to under Section 3.5.


5.6         No Mitigation.  It will be difficult, and may be impossible, for the
Executive to find reasonably comparable employment following the termination of
the Executive’s employment, and the protective provisions under Article VI
contained herein will further limit the employment opportunities for the
Executive.  In addition, the Company’s severance pay policy applicable in
general to its salaried employees does not provide for mitigation, offset or
reduction of any severance payment received thereunder.  Accordingly, the
parties hereto expressly agree that the payment of severance compensation in
accordance with the terms of this Agreement will be liquidated damages, and that
the Executive shall not be required to seek other employment, or otherwise, to
mitigate any payment provided for hereunder.


5.7         Limitation; No Other Rights.  Any amounts due or payable under this
Article V are in the nature of severance payments or liquidated damages, or
both, and the Executive agrees that such amounts shall fully compensate the
Executive, his dependents, heirs and beneficiaries and the estate of the
Executive for any and all direct damages and consequential damages that they do
or may suffer as a result of the termination of the Executive’s employment, or
both, and are not in the nature of a penalty.  Notwithstanding the above, no
member of the Parent Group shall be liable to the Executive under any
circumstances for any consequential, incidental, punitive or similar
damages.  The Executive expressly acknowledges that the payments and other
rights under this Article V shall be the sole monies or other rights to which
the Executive shall be entitled to and such payments and rights will be in lieu
of any other rights or remedies he might have or otherwise be entitled to.  In
the event of any termination under this Article V, the Executive hereby
expressly waives any rights to any other amounts, benefits or other rights,
including without limitation whether arising under current or future
compensation or severance or similar plans, agreements or arrangements of any
member of the Parent Group (including as a result of changes in (or of) control
or similar transactions), unless Executive’s entitlement to participate or
receive benefits thereunder has been expressly approved by the
Board.  Similarly, no one in the Parent Group shall have any further liability
or obligation to the Executive following the date of termination, except as
expressly provided in this Agreement.


 
9

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
5.8         No Right to Set Off.  The Company shall not be entitled to set off
against amounts payable to the Executive hereunder any amounts earned by the
Executive in other employment, or otherwise, after termination of his employment
with the Company, or any amounts which might have been earned by the Executive
in other employment had he sought such other employment.


5.9         Adjustments Due to Excise Tax.


(a)           If it is determined that any amount or benefit to be paid or
payable to the Executive under this Agreement or otherwise in conjunction with
his employment (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise in conjunction with his employment)
would give rise to liability of the Executive for the excise tax imposed by
Section 4999 of the Code, as amended from time to time, or any successor
provision (the “Excise Tax”), then the amount or benefits payable to the
Executive (the total value of such amounts or benefits, the “Payments”) shall be
reduced by the Company to the extent necessary so that no portion of the
Payments to the Executive is subject to the Excise Tax.  Such reduction shall
only be made if the net amount of the Payments, as so reduced (and after
deduction of applicable federal, state, and local income and payroll taxes on
such reduced Payments other than the Excise Tax (collectively, the
“Deductions”)) is greater than the excess of (1) the net amount of the Payments,
without reduction (but after making the Deductions) over (2) the amount of
Excise Tax to which the Executive would be subject in respect of such Payments.


(b)           In the event it is determined that the Excise Tax may be imposed
on the Executive prior to the possibility of any reductions being made pursuant
to Section 5.9(a), the Company and the Executive agree to take such actions as
they may mutually agree in writing to take to avoid any such reductions being
made or, if such reduction is not otherwise required by Section 5.9(a), to
reduce the amount of Excise Tax imposed.
 
(c)           The independent public accounting firm serving as the Company's
auditing firm, or such other accounting firm, law firm or professional
consulting services provider of national reputation and experience reasonably
acceptable to the Company and Executive (the “Accountants”) shall make in
writing in good faith all calculations and determinations under this Section
5.9, including the assumptions to be used in arriving at any calculations.  For
purposes of making the calculations and determinations under this Section 5.9,
the Accountants and each other party may make reasonable assumptions and
approximations concerning the application of Section 280G and Section 4999.  The
Company and Executive shall furnish to the Accountants and each other such
information and documents as the Accountants and each other may reasonably
request to make the calculations and determinations under this Section 5.9.  The
Company shall bear all costs the Accountants incur in connection with any
calculations contemplated hereby.


 
10

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
VI.           PROTECTIVE PROVISIONS


6.1        Noncompetition.  Without the prior written consent of the Board
(which may be withheld in the Board’s sole discretion), so long as the Executive
is an employee of the Company or any other member of the Parent Group and for a
one-year period thereafter, the Executive agrees that he shall not anywhere in
the Prohibited Area, for his own account or the benefit of any other, engage or
participate in or assist or otherwise be connected with a Competing
Business.  For the avoidance of doubt, the Executive understands that this
Section 6.1 prohibits the Executive from acting for himself or as an officer,
employee, manager, operator, principal, owner, partner, shareholder, advisor,
consultant of, or lender to, any individual or other Person that is engaged or
participates in or carries out a Competing Business or is actively planning or
preparing to enter into a Competing Business.  The parties agree that such
prohibition shall not apply to the Executive’s passive ownership of not more
than 5% of a publicly-traded company.


6.2        No Solicitation or Interference.  So long as the Executive is an
employee of the Company or any other member of the Parent Group (other than
while an employee acting solely for the express benefit of the Parent Group) and
for a one-year period thereafter, the Executive shall not, whether for his own
account or for the account or benefit of any other Person, throughout the
Prohibited Area:


(a)           request, induce or attempt to influence (i) any customer of any
member of the Parent Group to limit, curtail, cancel or terminate any business
it transacts with, or products or services it receives from or sells to, or (ii)
any Person employed by (or otherwise engaged in providing services for or on
behalf of) any member of the Parent Group to limit, curtail, cancel or terminate
any employment, consulting or other service arrangement, with any member of the
Parent Group. Such prohibition shall expressly extend to any hiring or enticing
away (or any attempt to hire or entice away) any employee or consultant of the
Parent Group.


(b)           solicit from or sell to any customer any products or services that
any member of the Parent Group provides or is capable of providing to such
customer and that are the same as or substantially similar to the products or
services that any member of the Parent Group, sold or provided while the
Executive was employed with, or providing services to, any member of the Parent
Group.


(c)           contact or solicit any customer for the purpose of discussing (i)
services or products that are competitive with and the same or closely similar
to those offered by any member of the Parent Group or (ii) any past or present
business of any member of the Parent Group.


 
11

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
(d)           request, induce or attempt to influence any supplier, distributor
or other Person with which any member of the Parent Group has a business
relationship or to limit, curtail, cancel or terminate any business it transacts
with any member of the Parent Group.


(e)           otherwise interfere with the relationship of any member of the
Parent Group with any Person which is, or within one-year prior to the
Executive’s date of termination was, doing business with, employed by or
otherwise engaged in performing services for, any member of the Parent Group.


The one-year post employment period herein shall be extended to 18 months if the
Executive’s termination is pursuant to Section 5.3.


6.3         Confidential Information.  During the period of the Executive’s
employment with the Company or any member of the Parent Group and at all times
thereafter, the Executive shall hold in secrecy for the Company all Confidential
Information that may come to his knowledge, may have come to his attention or
may have come into his possession or control while employed by the Company (or
otherwise performing services for any member of the Parent
Group).  Notwithstanding the preceding sentence, the Executive shall not be
required to maintain the confidentiality of any Confidential Information which
(a) is or becomes available to the public or others in the industry generally
(other than as a result of disclosure or inappropriate use, or caused, by the
Executive in violation of this Section 6.3) or (b) the Executive is compelled to
disclose under any applicable laws, regulations or directives of any government
agency, tribunal or authority having jurisdiction in the matter or under
subpoena.  Except as expressly required in the performance of his duties to the
Company under this Agreement, the Executive shall not use for his own benefit or
disclose (or permit or cause the disclosure of) to any Person, directly or
indirectly, any Confidential Information unless such use or disclosure has been
specifically authorized in writing by the Company in advance.  During the
Executive’s employment and as necessary to perform his duties under Section 1.2,
the Company will provide and grant the Executive access to the Confidential
Information.  The Executive recognizes that any Confidential Information is of a
highly competitive value, will include Confidential Information not previously
provided the Executive and that the Confidential Information could be used to
the competitive and financial detriment of any member of the Parent Group if
misused or disclosed by the Executive.  The Company promises to provide access
to the Confidential Information only in exchange for the Executive’s promises
contained herein, expressly including the covenants in Sections 6.1, 6.2 and
6.4.


 
6.4
Inventions.



(a)           The Executive shall promptly and fully disclose to the Company any
and all ideas, improvements, discoveries and inventions, whether or not they are
believed to be patentable (“Inventions”), that the Executive conceives of or
first actually reduces to practice, either solely or jointly with others, during
the Executive’s employment with the Company or any other member of the Parent
Group, and that relate to the business now or thereafter carried on or
contemplated by any member of the Parent Group or that result from any work
performed by the Executive for any member of the Parent Group.


 
12

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
(b)           The Executive acknowledges and agrees that all Inventions shall be
the sole and exclusive property of the Company (or member of the Parent Group)
and are hereby assigned to the Company (or applicable member of the Parent
Group).  During the term of the Executive’s employment with the Company (or any
other member of the Parent Group) and thereafter, whenever requested to do so by
the Company, the Executive shall take such action as may be requested to execute
and assign any and all applications, assignments and other instruments that the
Company shall deem necessary or appropriate in order to apply for and obtain
Letters Patent of the United States and/or of any foreign countries for such
Inventions and in order to assign and convey to the Company (or any other member
of the Parent Group) or their nominees the sole and exclusive right, title and
interest in and to such Inventions.


(c)           The Company acknowledges and agrees that the provisions of this
Section 6.4 do not apply to an Invention: (i) for which no equipment, supplies,
or facility of any member of the Parent Group or Confidential Information was
used; (ii) that was developed entirely on the Executive’s own time and does not
involve the use of Confidential Information; (iii) that does not relate directly
to the business of any member of the Parent Group or to the actual or
demonstrably anticipated research or development of any member of the Parent
Group; and (iv) that does not result from any work performed by the Executive
for any member of the Parent Group.


6.5         Return of Documents and Property.  Upon termination of the
Executive’s employment for any reason, the Executive (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of any member of the
Parent Group (whether or not confidential), and (b) all other documents,
materials and other property belonging to any member of the Parent Group that
are in the possession or under the control of the Executive.


6.6         Reasonableness; Remedies.  The Executive acknowledges that each of
the restrictions set forth in this Article VI are reasonable and necessary for
the protection of the Company’s business and opportunities (and those of the
Parent Group) and that a breach of any of the covenants contained in this
Article VI would result in material irreparable injury to the Company and the
other members of the Parent Group for which there is no adequate remedy at law
and that it will not be possible to measure damages for such injuries
precisely.  Accordingly, the Company and any member of the Parent Group shall be
entitled to the remedies of injunction and specific performance, or either of
such remedies, as well as all other remedies to which any member of the Parent
Group may be entitled, at law, in equity or otherwise, without the need for the
posting of a bond or by the posting of the minimum bond that may otherwise be
required by law or court order.


 
13

--------------------------------------------------------------------------------

 


Exhibit 10.17
 
6.7         Extension; Survival.  The Executive and the Company agree that the
time periods identified in this Article VI will be stayed, and the Company’s
obligation to make any payments or provide any benefits under Article V shall be
suspended, during the period of any breach or violation by the Executive of the
covenants contained herein.  The parties further agree that this Article VI
shall survive the termination or expiration of this Agreement for any
reason.  The Executive acknowledges that his agreement to each of the provisions
of this Article VI is fundamental to the Company’s willingness to enter into
this Agreement and for it to provide for the severance and other benefits
described in Article V, none of which the Company was required to do prior to
the date hereof.  Further, it is the express intent and desire of the parties
for each provision of this Article VI to be enforced to the fullest extent
permitted by law.  If any part of this Article VI, or any provision hereof, is
deemed illegal, void, unenforceable or overly broad (including as to time, scope
and geography), the parties express desire is that such provision be reformed to
the fullest extent possible to ensure its enforceability or if such reformation
is deemed impossible then such provision shall be severed from this Agreement,
but the remainder of this Agreement (expressly including the other provisions of
this Article VI) shall remain in full force and effect.


VII.                      MISCELLANEOUS


7.1         Notices.  Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed to have been effectively made or
given if personally delivered, or if sent via U.S. mail or recognized overnight
delivery service or sent via confirmed e-mail or facsimile to the other party at
its address set forth below in this Section 7.1, or at such other address as
such party may designate by written notice to the other party hereto. Any
effective notice hereunder shall be deemed given on the date personally
delivered, three business days after mailed via U.S. mail or one business day
after it is sent via overnight delivery service or via confirmed e-mail or
facsimile, as the case may be, to the following address:

 

 
Orthofix Inc.
 
Attn: General Counsel
 
The Storrs Building
 
Suite 250
 
10115 Kincey Ave.
 
Huntersville, NC 28078
     
Facsimile:  704-948-2690
 
E-mail: raykolls@orthofix.com
 
With a copy which shall not constitute notice to:
     
Baker & McKenzie LLP
 
Pennzoil Place, South Tower
 
711 Louisiana, Suite 3400
 
Houston, Texas 77002-2746
 
Attention: Jonathan B. Newton
 
Telephone No.: (713) 427-5000
 
Facsimile No.: (713) 427-5099
 
E-mail: Jonathan.B.Newton@Bakernet.com

 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 

 
If to the Executive:
     
At the most recent address on file with the Company
     
With a copy which shall not constitute notice to:
     
Vedder, Price, Kaufman & Kammholz, P.C.
 
222 North LaSalle Street
 
Chicago, Illinois 60601
 
Attention: Thomas P. Desmond
 
Telephone No.: (312) 609-7647
 
Facsimile No.: (312) 609-5005
 
E-mail: tdesmond@vedderprice.com

 
 
7.2
Legal Fees.



(a)           The Company shall pay all reasonable legal fees and expenses of
the Executive’s counsel in connection with the preparation and negotiation of
this Agreement.


(b)           It is the intent of the Company that the Executive not be required
to bear the legal fees and related expenses associated with the enforcement or
defense of the Executive's rights under this Agreement by litigation,
arbitration or other legal action because having to do so would substantially
detract from the benefits intended to be extended to the Executive hereunder.
Accordingly, the parties hereto agree that any dispute or controversy arising
under or in connection with this Agreement shall be resolved exclusively and
finally by binding arbitration in Huntersville, North Carolina, in accordance
with the rules of the American Arbitration Association then in effect.  Judgment
may be entered on the arbitrator's award in any court having jurisdiction.  The
Company shall be responsible for its own fees, costs and expenses and shall pay
to the Executive an amount equal to all reasonable attorneys' and related fees,
costs and expenses incurred by the Executive in connection with such arbitration
unless the arbitrator determines that the Executive (a) did not commence or
engage in the arbitration with a reasonable, good faith belief that his claims
were meritorious or (b) the Executive’s claims had no merit and a reasonable
person under similar circumstances would not have brought such claims.  If there
is any dispute between the Company and the Executive as to the payment of such
fees and expenses, the arbitrator shall resolve such dispute, which resolution
shall also be final and binding on the parties, and as to such dispute only the
burden of proof shall be on the Company.


 
15

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
7.3         Severability.  If an arbitrator or a court of competent jurisdiction
determines that any term or provision hereof is void, invalid or otherwise
unenforceable, (a) the remaining terms and provisions hereof shall be unimpaired
and (b) such arbitrator or court shall replace such void, invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the void,
invalid or unenforceable term or provision. For the avoidance of doubt, the
parties expressly intend that this provision extend to Article VI of this
Agreement.


7.4         Entire Agreement.  This Agreement represents the entire agreement of
the parties with respect to the subject matter hereof and shall supersede any
and all previous contracts, arrangements or understandings between the Company,
the Parent and the Executive relating to the Executive’s employment by the
Company, expressly including the Prior Agreement, which Prior Agreement is
hereby terminated in its entirety and of no further force and effect. The
Executive expressly acknowledges that he has no further rights, and hereby
waives or forfeits any and all rights he may have or may have had, under the
Prior Agreement as a result of its termination hereby, and neither the Company
nor any member of the Parent Group shall have any obligation to make any
payments or satisfy any other liability to him thereunder.  Nothing in this
Agreement shall modify or alter the Indemnity Agreement dated _________, __
200_, by and between Parent and the Executive (the “Indemnity Agreement”) or
alter or impair any of the Executive’s rights under the Plans or related award
agreements.  In the event of any conflict between this Agreement and any other
agreement between the Executive and the Company (or any other member of the
Parent Group), this Agreement shall control.  


7.5         Amendment; Modification.  Except for increases in Base Salary, and
adjustments with respect to Incentive Compensation, made as provided in Article
II, this Agreement may be amended at any time only by mutual written agreement
of the Executive and the Company; provided, however, that, notwithstanding any
other provision of this Agreement, the Plans (or any award documents under the
Plans) or the Indemnity Agreement, the Company may reform this Agreement, the
Plans (or any award documents under the Plans), the Indemnity Agreement or any
provision thereof (including, without limitation, an amendment instituting a
six-month waiting period before a distribution) or otherwise as contemplated by
Section 7.16 below.


7.6         Withholding.  The Company shall be entitled to withhold, deduct or
collect or cause to be withheld, deducted or collected from payment any amount
of withholding taxes required by law, statutory deductions or collections with
respect to payments made to the Executive in connection with his employment,
termination (including Article V) or his rights hereunder, including as it
relates to stock-based compensation.


 
7.7
Representations.

 
(a)           The Executive hereby represents and warrants to the Company that
(i) the execution, delivery and performance of this Agreement by the Executive
do not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, and (ii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in accordance with its
terms.  The Executive hereby acknowledges and represents that he has consulted
with legal counsel regarding his rights and obligations under this Agreement and
that he fully understands the terms and conditions contained herein.


 
16

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
(b)           The Company hereby represents and warrants to the Executive that
(i) the execution, delivery and performance of this Agreement by the Company do
not and shall not conflict with, breach, violate or cause a default under any
material contract, agreement, instrument, order, judgment or decree to which the
Company is a party or by which it is bound and (ii) upon the execution and
delivery of this Agreement by the Executive, this Agreement shall be the valid
and binding obligation of the Company, enforceable in accordance with its terms.


7.8         Governing Law; Jurisdiction.  This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the State of North
Carolina without regard to any provision of that State’s rules on the conflicts
of law that might make applicable the law of a jurisdiction other than that of
the State of North Carolina.  Except as otherwise provided in Section 7.2, all
actions or proceedings arising out of this Agreement shall exclusively be heard
and determined in state or federal courts in the State of North Carolina having
appropriate jurisdiction.  The parties expressly consent to the exclusive
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein or any claim for forum nonconveniens.


7.9        Successors.  This Agreement shall be binding upon and inure to the
benefit of, and shall be enforceable by the Executive, the Company, and their
respective heirs, executors, administrators, legal representatives, successors,
and assigns.  In the event of a Business Combination (as defined in clause (iii)
of Change of Control), the provisions of this Agreement shall be binding upon
and inure to the benefit of the parent or entity resulting from such Business
Combination or to which the assets shall be sold or transferred, which entity
from and after the date of such Business Combination shall be deemed to be the
Company for purposes of this Agreement.  In the event of any other assignment of
this Agreement by the Company, the Company shall remain primarily liable for its
obligations hereunder; provided, however, that if the Company is financially
unable to meet its obligations hereunder, the Parent shall assume responsibility
for the Company’s obligations hereunder pursuant to the guaranty provision
following the signature page hereof.  The Executive expressly acknowledges that
the Parent and other members of the Parent Group (and their successors and
assigns) are third party beneficiaries of this Agreement and may enforce this
Agreement on behalf of themselves or the Company.  Both parties agree that there
are no third party beneficiaries to this Agreement other than as expressly set
forth in this Section 7.9.


7.10       Nonassignability.  Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries, dependents or
legal representatives without the Company’s prior written consent; provided,
however, that nothing in this Section 7.10 shall preclude (a) the Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death or (b) the executors, administrators or other legal representatives of the
Executive or his estate from assigning any rights hereunder to the Person(s)
entitled thereto.


 
17

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
7.11       No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation in
favor of any third party, or to execution, attachment, levy or similar process
or assignment by operation of law in favor of any third party, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void and of
no effect.


7.12       Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


7.13       Construction.  The headings of articles or sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement. References to days
found herein shall be actual calendar days and not business days unless
expressly provided otherwise.


7.14       Counterparts.  This Agreement may be executed by any of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.


7.15       Effectiveness. This Agreement shall be effective upon the Effective
Date when signed by the Executive and the Company.


7.16       Code Section 409A.


(a)           It is the intent of the parties that payments and benefits under
this Agreement comply with Section 409A and, accordingly, to interpret, to the
maximum extent permitted, this Agreement to be in compliance therewith.  If the
Executive notifies the Company in writing  (with specificity as to the reason
therefore) that the Executive believes that any provision of this Agreement (or
of any award of compensation, including equity compensation or benefits) would
cause the Executive to incur any additional tax or interest under Section 409A
and the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the parties shall,
in good faith, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A.  To the extent that any provision hereof is
modified by the parties to try to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent of the applicable provision
without violating the provisions of Code Section 409A.  Notwithstanding the
foregoing, the Company shall not be required to assume any economic burden in
connection therewith.


 
18

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
(b)           If the Executive is deemed on the date of “separation from
service” to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is specified as subject to this Section, such payment or benefit
shall be made or provided at the date which is the earlier of (A) the expiration
of the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 7.16 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  If a payment is to be
made promptly after a date, it shall be made within sixty (60) days thereafter.


(c)           Any expense reimbursement under this Agreement shall be made
promptly upon Executive’s presentation to the Company of evidence of the fees
and expenses incurred by the Executive and in all events on or before the last
day of the taxable year following the taxable year in which such expense was
incurred by the Executive, and no such reimbursement or the amount of expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year, except for (i)
the limit on the amount of outplacement costs and expenses reimbursable pursuant
to Section 5.1(c) and (ii) any limit on the amount of expenses that may be
reimbursed under an arrangement described in Code Section 105(b).


7.17       Survival.  Except as provided in Section 1.3 with respect to
expiration of the Term, Articles VI and VII shall survive the termination or
expiration of this Agreement for any reason.




 
19

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


ORTHOFIX INC.
 
EXECUTIVE
           
/s/ Alan W. Milinazzo
 
/s/ Michael M. Finegan
     
Name:
Alan W. Milinazzo
 
Michael M. Finegan, an individual
       
Title:
Chief Executive Officer
   



 
Guaranty by Parent
 
 
Parent (Orthofix International N.V.) is not a party to this Agreement, but joins
in this Agreement for the sole purpose of guaranteeing the obligations of the
Company to pay, provide, or reimburse the Executive for all cash or other
benefits provided for in this Agreement, including the provision of all benefits
in the form of, or related to, securities of Parent and to elect or appoint
Executive to the positions with Parent and provide Executive with the authority
relating thereto as contemplated by Section 1.1 of this Agreement, and to ensure
the Board will take the actions required of it hereby.
 
 
ORTHOFIX INTERNATIONAL N.V.
 
/s/ Alan W. Milinazzo
        Name: 
Alan W. Milinazzo
        Title:  
Chief Executive Officer
 



 
20

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
EXHIBIT A
 
Definitions
 
For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:
 
“Base Amount” shall mean an amount equal to the sum of:
 
(i) the Executive’s annual base salary at the highest annual rate in effect at
any time during the Term; and
 
(ii) the greater of (i) the Executive’s target bonus under Section 2.3 in effect
during the fiscal year in which termination of employment occurs, or (ii) the
average of the Incentive Compensation (as defined in Section 2.3) actually
earned by the Executive (A) with respect to the two consecutive annual Incentive
Compensation periods ending immediately prior to the year in which termination
of the Executive’s employment with the Company occurs or, (B) if greater, with
respect to the two consecutive annual Incentive Compensation periods ending
immediately prior to the Change of Control Date or the Potential Change of
Control Date; provided, however, that if the Executive was not eligible for
Incentive Compensation for such two consecutive Incentive Compensation periods,
the amount included pursuant to this clause (ii) shall be the Incentive
Compensation paid to the Executive for the most recent annual Incentive
Compensation Period.  In the event the Incentive Compensation paid to the
Executive for any such prior Incentive Compensation period represented a pro
rated full-year amount because the Executive was not employed by the Company for
the entire Incentive Compensation period, the Incentive Compensation paid to the
Executive for such period for purposes of this clause (ii) shall be an amount
equal to such pro-rated full-year amount.
 
“Board” shall mean the Board of Directors of Parent. Any obligation of the Board
other than termination for Cause under this Agreement may be delegated to an
appropriate committee of the Board, including its compensation committee, and
references to the Board herein shall be references to any such committee, as
appropriate.
 
“Cause” shall mean termination of the Executive’s employment because of the
Executive’s:  (i) involvement in fraud, misappropriation or embezzlement related
to the business or property of the Company; (ii) conviction for, or guilty plea
to, or plea of nolo contendere to, a felony or crime of similar gravity in the
jurisdiction in which such conviction or guilty plea occurs; (iii) intentional
wrongful disclosure of Confidential Information or other intentional wrongful
violation of Article VI;  (iv) willful and continued failure by the Executive to
follow the reasonable instructions of the Board or Chief Executive Officer; (v)
willful commission by the Executive of acts that are dishonest and demonstrably
and materially injurious to a member of the Parent Group, monetarily or
otherwise; (vi) willful or material violation of, or willful or material
noncompliance with, any securities law, rule or regulation or stock exchange
listing rule adversely affecting the Parent Group including without limitation
(a) if the Executive has undertaken to provide any certification or related
back-up material required for the chief and principal executive and financial
officers to provide a certification required under the Sarbanes-Oxley Act of
2002, including the rules and regulations promulgated thereunder (the
“Sarbanes-Oxley Act”), and he willfully or materially fails to take reasonable
and appropriate steps to determine whether or not the certificate or related
back-up material was accurate or otherwise in compliance with the requirements
of the Sarbanes-Oxley Act or (b) the Executive’s willful or material failure to
establish and administer effective systems and controls applicable to his area
of responsibility necessary for the Parent to timely and accurately file reports
pursuant to Section 13 or 15(d) of the Exchange Act.  No act or omission shall
be deemed willful or material for purposes of this definition if taken or
omitted to be taken by Executive in a good faith belief that such act or
omission to act was in the best interests of the Parent Group or if done at the
express direction of the Board.
 
 
21

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
“Change of Control” shall occur upon any of the following events:
 
(i)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
in any individual transaction or series of related transactions, of 50% or more
of either (A) the then outstanding shares of common stock of Parent (the
“Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Parent entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following:  (1) any acquisition directly from Parent, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Parent; (2) any
acquisition by Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent or any entity controlled by
Parent; or (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this definition of Change of
Control;
 
(ii)          a change in the composition of the Board such that the individuals
who as of the Effective Date constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this paragraph, that any individual who becomes a
member of the Board subsequent to the Effective Date, whose appointment,
election, or nomination for election by Parent’s shareholders was approved by a
vote of at least a majority of those individuals who are members of the Board
and who were also members of the Incumbent Board (or deemed to be such pursuant
to this proviso) shall be considered as though such individual were a member of
the Incumbent Board; but provided further that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board;
 
(iii)         consummation of a reorganization, merger, consolidation or other
business combination or the sale or other disposition of all or substantially
all of the assets of Parent (including assets that are shares held by Parent in
its subsidiaries) (any such transaction, a “Business Combination”); expressly
excluding, however, any such Business Combination pursuant to which all of the
following conditions are met:  (A) all or substantially all of the Person(s) who
are the beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities, respectively, immediately prior to such Business Combination will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns Parent or all or substantially all of Parent’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (B) no Person (other than Parent, any employee benefit plan (or related
trust) of Parent or such entity resulting from such Business Combination) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the entity resulting from such Business
Combination or the combined voting power of the outstanding voting securities of
such entity entitled to vote generally in the election of directors except to
the extent that such ownership existed prior to the Business Combination, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the entity resulting from
such Business Combination;
 
 
22

--------------------------------------------------------------------------------

 
 
Exhibit 10.17

 
(iv)        the approval by the shareholders of Parent of a complete liquidation
or dissolution of Parent;
 
(v)          the Parent Group (or any of them) shall sell or dispose of, in a
single transaction or series of related transactions, business operations that
generated two-thirds of the consolidated revenues of the Parent Group
(determined on the basis of Parent’s four most recently completed fiscal
quarters for which reports have been filed under the Exchange Act) and such
disposal shall not be exempted pursuant to clause (iii) of this definition of
Change of Control;
 
(vi)         Parent files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change of control of Parent has or may have occurred or will or may occur
in the future pursuant to any then-existing agreement or transaction;
notwithstanding the foregoing, unless determined in a specific case by a
majority vote of the Board, a “Change of Control” shall not be deemed to have
occurred solely because:  (A) an entity in which Parent directly or indirectly
beneficially owns 50% or more of the voting securities, or any Parent-sponsored
employee stock ownership plan, or any other employee plan of Parent or the
Company, either files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or any successor schedule, form or report or item therein) under the Exchange
Act, disclosing beneficial ownership by form or report or item therein,
disclosing beneficial ownership by it of shares of stock of Parent, or because
Parent reports that a change of control of Parent has or may have occurred or
will or may occur in the future by reason of such beneficial ownership or (B)
any Parent-sponsored employee stock ownership plan, or any other employee plan
of Parent or the Company, either files or becomes obligated to file a report or
a proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any successor schedule, form or report or item therein)
under the Exchange Act, disclosing beneficial ownership by form or report or
item therein, disclosing beneficial ownership by it of shares of stock of
Parent, or because Parent reports that a change of control of Parent has or may
have occurred or will or may occur in the future by reason of such beneficial
ownership; or
 
 
23

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
(vii)       any other transaction or series of related transactions occur that
have substantially the effect of the transactions specified in any of the
preceding clauses in this definition.
 
Notwithstanding the above definition of Change of Control, the Board, in its
sole discretion, may determine that a Change of Control has occurred for
purposes of this Agreement, even if the events giving rise to such Change of
Control are not expressly described in the above definition.
 
“Change of Control Date” shall mean the date on which a Change of Control
occurs.
 
“Change of Control Period” shall mean the 24 month period commencing on the
Change of Control Date; provided, however, if the Company terminates the
Executive’s employment with the Company prior to the Change of Control Date but
on or after a Potential Change of Control Date, and it is reasonably
demonstrated that the Executive’s (i) employment was terminated at the request
of an unaffiliated third party who has taken steps reasonably calculated to
effect a Change of Control or (ii) termination of employment otherwise arose in
connection with or in anticipation of the Change of Control, then the “Change of
Control Period” shall mean the 24 month period beginning on the date immediately
prior to the date of the Executive’s termination of employment with the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Competing Business” means any business or activity that (i) competes with any
member of the Parent Group for which the Executive performed services or the
Executive was involved in for purposes of making strategic or other material
business decisions and involves (ii) (A) the same or substantially similar types
of products or services (individually or collectively) manufactured, marketed or
sold by any member of the Parent Group during Term or (B) products or services
so similar in nature to that of any member of the Parent Group during Term (or
that any member of the Parent Group will soon thereafter offer) that they would
be reasonably likely to displace substantial business opportunities or customers
of the Parent Group.
 
“Confidential Information” shall include Trade Secrets and includes information
acquired by the Executive in the course and scope of his activities under this
Agreement, including information acquired from third parties, that (i) is not
generally known or disseminated outside the Parent Group (such as non-public
information), (ii) is designated or marked by any member of the Parent Group as
“confidential” or reasonably should be considered confidential or proprietary,
or (iii) any member of the Parent Group indicates through its policies,
procedures, or other instructions should not be disclosed to anyone outside the
Parent Group.  Without limiting the foregoing definitions, some examples of
Confidential Information under this Agreement include (a) matters of a technical
nature, such as scientific, trade or engineering secrets, “know-how”, formulae,
secret processes, inventions, and research and development plans or projects
regarding existing and prospective customers and products or services, (b)
information about costs, profits, markets, sales, customer lists, customer
needs, customer preferences and customer purchasing histories, supplier lists,
internal financial data, personnel evaluations, non-public information about
medical devices or products of any member of the Parent Group (including future
plans about them), information and material provided by third parties in
confidence and/or with nondisclosure restrictions, computer access passwords,
and internal market studies or surveys and (c) and any other information or
matters of a similar nature.
 
 
24

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
“Disability” as used in this Agreement shall have the meaning given that term by
any disability insurance the Company carries at the time of termination that
would apply to the Executive. Otherwise, the term “Disability” shall mean the
inability of the Executive to perform his duties and responsibilities under this
Agreement as a result of a physical or mental illness, disease or personal
injury he has incurred. Any dispute as to whether or not the Executive has a
“Disability” for purposes of this Agreement shall be resolved by a physician
reasonably satisfactory to the Board and the Executive (or his legal
representative, if applicable). If the Board and the Executive (or his legal
representative, if applicable) are unable to agree on a physician, then each
shall select one physician and those two physicians shall pick a third physician
and the determination of such third physician shall be binding on the parties.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Executive:  (i) any duties, functions or responsibilities
are assigned to the Executive that are materially inconsistent with the
Executive’s duties, functions or responsibilities with the Company or the Parent
as contemplated or permitted by Section 1.1; (ii) any action by the Company or
the Parent that results in a material adverse change in the nature or scope of
the position, power, duties, functions, responsibilities or authorities of the
Executive with the Company or the Parent from those contemplated or permitted by
Section 1.1; (iii) the base salary of the Executive is reduced, unless a
reduction in accordance with Section 2.2; (iv) there is a material adverse
change or termination of the Executive’s right to participate, on a basis
substantially consistent with practices applicable to senior executives of the
Company generally, in any bonus, incentive, profit-sharing, stock option, stock
purchase, stock appreciation, restricted stock, discretionary pay or similar
policy, plan, program or arrangement of the Company, or any material adverse
failure to provide the compensation and benefits contemplated by Sections 2.3,
2.4 and Article III, except where necessary to avoid the imposition of any
additional tax under Section 409A of the Code; (v) there is a material
termination or denial of the Executive’s right, on a basis substantially
consistent with practices applicable generally to senior executives of the
Company, to participate in and receive service credit for benefits as provided
under, all life, accident, medical payment, health and disability insurance,
retirement, pension, salary continuation, expense reimbursement and other
employee and perquisite policies, plans, programs and arrangements that
generally are made available to senior executives of the Company, except for any
arrangements that the Board adopts for select senior executives to compensate
them for special or extenuating circumstances or as needed to comply with
applicable law or as necessary to avoid the imposition of any additional tax
under Section 409A, or (vi) any material breach by the Company of its
representations under Section 7.7(b), or the guaranty by Parent on the signature
page of the Agreement.


 
25

--------------------------------------------------------------------------------

 
 
Exhibit 10.17
 
“Parent” shall mean Orthofix International N.V., an entity organized under the
laws of the Netherlands Antilles.
 
“Parent Group” shall mean Parent, together with its subsidiaries including the
Company.
 
“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.
 
“Potential Change of Control” shall mean the earliest to occur of:  (i) the date
on which Parent executes an agreement or letter of intent, the consummation of
the transactions described in which would result in the occurrence of a Change
of Control or (ii) the date on which the Board approves a transaction or series
of transactions, the consummation of which would result in a Change of Control,
and ending when, in the opinion of the Board, the Parent (or the Company) or the
respective third party has abandoned or terminated any Potential Change of
Control.
 
“Potential Change of Control Date” shall mean the date on which a Potential
Change of Control occurs; provided, however, such date shall become null and
void when, in the opinion of the Board, the Parent (or the Company) or the
respective third party has abandoned or terminated any Potential Change of
Control.
 
“Prohibited Area” means North America, South America and the European Union,
which Prohibited Area the parties have agreed to as a result of the fact that
those are the geographic areas in which the members of the Parent Group conduct
a preponderance of their business and in which the Executive provides
substantive services to the benefit of the Parent Group.
 
“Section 409A” shall mean Section 409A of the Code and regulations promulgated
thereunder (and any similar or successor federal or state statute or
regulations).
 
“Trade Secrets” are information of special value, not generally known to the
public that any member of the Parent Group has taken steps to maintain as secret
from Persons other than those selected by any member of the Parent Group.
 
 
26


--------------------------------------------------------------------------------